


110 HR 6541 IH: To authorize the Board of Regents of the Smithsonian

U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6541
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2008
			Mr. Brady of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Board of Regents of the Smithsonian
		  Institution to plan, design, and construct laboratory space to accommodate the
		  Smithsonian Tropical Research Institute’s terrestrial research program in
		  Gamboa, Panama.
	
	
		1.Authorizing Board of Regents
			 of Smithsonian Institution to Construct Laboratory Space at Tropical Research
			 InstituteThe Board of Regents
			 of the Smithsonian Institution is authorized to plan, design, and construct
			 laboratory space to accommodate the Smithsonian Tropical Research Institute’s
			 terrestrial research program in Gamboa, Panama.
		2.Funding
			(a)Availability of
			 Existing AppropriationsOf
			 the amount made available to the Smithsonian Institution for Facilities
			 Capital in the Department of the Interior, Environment, and Related
			 Agencies Appropriations Act, 2008 (Public Law 110–162; 121 Stat. 2140),
			 $1,500,000 may be used to carry out section 1.
			(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out section 1—
				(1)$3,000,000 for
			 fiscal year 2009; and
				(2)an aggregate
			 amount of $11,000,000 for all succeeding fiscal years.
				
